Citation Nr: 0102432	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than May 10, 1996 
for a 100 percent rating for chronic undifferentiated 
schizophrenia with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The record shows that the veteran did not respond to a RO 
letter in March 2000 that asked him to clarify his 
representation.  At the time he had a valid power of attorney 
on file in favor of the Disabled American Veterans (DAV).  
The Board is left with the belief that he intended to 
maintain this representation since he did not respond as 
instructed and recently the DAV furnished additional evidence 
to the Board on his behalf.  In view of the foregoing, the 
Board will proceed on the record, as there does not appear to 
be any uncertainty over the veteran's choice of 
representation before the Board.  38 C.F.R. § 19.9. 


FINDINGS OF FACT

1.  The RO in September 1970 granted service connection for 
schizophrenia.

2.  The veteran supplemented a July 23, 1992 claim for 
increase on April 2, 1993 when he filed a formal claim for 
entitlement to service connection for PTSD.

3. The RO in April 1994 granted service connection for PTSD.

4.  The psychiatric disability manifestations since 1992 have 
resulted in marked impairment of thought and behavioral 
processes that have rendered the veteran demonstrably unable 
to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for chronic 
undifferentiated schizophrenia with PTSD retroactive to July 
23, 1992 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, Diagnostic Codes 9204-
9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In summary, the record shows that the RO in 1970 granted 
service connection for schizophrenia.  The disability was 
initially rated 100 percent under the prestabilization rating 
provisions of the VA rating schedule and then gradually 
reduced until a 10 percent rating under Diagnostic Code 9204 
took effect late in 1977.  The veteran did not complete an 
appeal from a 1987 RO decision that continued the 10 percent 
rating.  He was next heard from regarding an increase on July 
23, 1992.  The present appeal was brought initially from a RO 
rating decision in October 1992 to continue the 10 percent 
rating.  The record shows that service connection has been 
established for multiple shell fragment wound scars of the 
back that have been rated noncompensable (0 percent).  

The information received from the Social Security 
Administration (SSA) confirmed that the veteran had a period 
of disability from 1986 to 1988 for herniated disc and low 
back pain.  His second period of SSA disability began July 
31, 1992 on account of an affective disorder.  A 1993 medical 
report showed diagnoses of major depression, dysthymia and 
rule out PTSD.  Regarding the degree of limitations, he was 
found to have marked restriction in activities of daily 
living and difficulties maintaining social functioning as 
well as frequent deficiencies in concentration, persistence 
or pace that resulted in a failure to complete tasks in a 
timely manner in work settings or elsewhere.

VA outpatient records from July 1992 included a multi-axial 
diagnostic assessment of major depression and rule out PTSD 
with a current GAF (Global Assessment of Functioning) rating 
of 50 and highest in the past year 60.  The report noted the 
veteran was an employed roofer.  

VA examination later in 1992 noted the veteran was currently 
unemployed and had quit work because of back pain.  He 
complained of depression and poor sleep.  He was oriented in 
two spheres, showed good memory and recall and denied visual 
hallucinatory phenomenon and paranoid ideation.  He was not 
circumstantial or tangential, but he showed a flat affect, a 
sad mood and was anxious at times.  He was not delusional or 
psychotic.  The diagnosis included schizophreniform disorder, 
dysthymia and alcohol abuse in remission by history.  The 
examiner reviewed the claims file and recommended an 
evaluation for PTSD.

The report of a VA hospitalization in March 1993 showed 
psychiatric diagnoses of major depression and rule out PTSD 
and a GAF rating of 40 to 45.  The veteran reported various 
complaints including worsening mood and energy level and 
depression in the month prior to admission.  It was reported 
that he worked generally steady as a roofer but that recent 
physical limitations had caused him some occupational 
problems.  

In April 1993 the veteran filed a formal claim to establish 
service connection for PTSD.  He filed a timely notice of 
disagreement with the June 1993 rating decision wherein the 
RO denied his claim.  

An extensive record of contemporaneous VA outpatient 
psychiatric treatment supplemented the veteran's hearing 
testimony and a VA psychiatric examination early in 1994.  He 
testified regarding his work history and of not working at 
the time because of a prior back injury and being unable to 
concentrate.  The examination included a social worker 
interview and a review of the claims folder. The VA examiner 
was asked to identify psychotic features and separate them 
from PTSD.  

In addition to the extensive narrative to substantiate the 
PTSD diagnosis, the examiner found the veteran to be oriented 
to time, place and person, and able to do simple calculations 
and reversals.  Recent and remote memory was grossly intact 
and he had intellectual insight and judgment for simple 
social situations.  His thinking processes were sequential, 
pertinent and relevant.  The examiner noted he was being seen 
through the PTSD clinical team.  The multi-axial diagnosis 
showed, on Axis I, schizoaffective disorder with depression, 
PTSD and alcohol dependency by history in remission.  On Axis 
V the GAF rating was 10.  It was the examiner's impression 
that the veteran warranted both diagnoses.

The record shows that a RO hearing officer in April 1994 
granted service connection for PTSD and continued the 10 
percent rating for the veteran's psychiatric disability.  The 
May 1994 rating action that was taken to implement the 
hearing officer's decision shows the service-connected 
psychiatric disability was rated as schizophrenia, 
undifferentiated with PTSD, as 10 percent under Diagnostic 
Codes 9204-9411.  Neither the hearing officer's decision nor 
the rating action that followed discussed the effective date 
of service connection for PTSD.  In responding to this 
decision in May 1994, the veteran wrote that his medication 
had been doubled recently and that his problems included 
sleepless nights, confusion, terrible dreams, crippling 
depression, alienation, anxiety and fatigue.

The contemporaneous record of VA treatment included a report 
of the veteran's hospitalization from August to September 
1994 that was primarily for schizophrenia, depression and 
PTSD.  The final summary shows a current GAF rating of 35 and 
a 45 rating for the highest functioning in the past year.  
Further, it was reported that he was admitted in a 
decompensated state with increased auditory hallucinations, 
irritable mood and thoughts of hurting others.  It was noted 
that he had been experiencing stress from interpersonal 
difficulties compounded by the fact that his usual coping 
mechanisms were disrupted due to fires where he lived and the 
constant air traffic.  It was noted that for many years he 
had experienced numbing of emotions that interfered with 
meaningful interactions with people that led to interpersonal 
conflicts.  


The report of a VA examination in December 1994 shows that 
the examiner referred to the February 1994 examination and 
the veteran's psychiatric treatment in the interim.  The 
examiner said that the veteran continued to manifest the same 
symptoms of schizoaffective disorder and PTSD.  The veteran 
felt that his condition was worse than on the previous 
examination in that he felt that he had more voices talking 
to him and that he was more tense and anxious resulting in 
irritability and being more depressed.  The veteran was asked 
about employment since the February examination and said that 
he did not feel he could be employed because he would want to 
do a good job but did not have the energy, could not 
concentrate and did not tolerate being around people.  The 
examiner concluded that based on the available information, 
the veteran's diagnosis remained as it was in February 1994 
and the current GAF rating was 10.

The summary report of the veteran's VA hospitalization from 
January to March 1995 shows the principal diagnoses (Axis I) 
were PTSD and schizoaffective disorder, stable on medication.  
Psychosocial stressors (Axis IV) were deemed severe with 
limited social support and chronic, serious mental disorder.  
The current GAF rating on Axis V was 50 with a 60 rating 
reported as the highest in the past year.  The report noted 
his chief presenting complaints included depression, auditory 
hallucinations and a full range of PTSD symptoms.  

The veteran was described as appropriate with a flat affect, 
linear thinking and cognition that were grossly within normal 
limits.  He received various testing and therapy and he 
remained stable with regard to his mental status.  He was 
described as stable and pleasant at completion of the six-
week course and mildly dysphoric, but his affect was 
appropriate with improved range.  A PTSD assessment reported 
on the day of discharge showed Axis I diagnoses of PTSD and 
rule out severe major depressive disorder with psychotic 
features.  A current GAF rating of 41 was reported.


The RO in April 1995 reviewed the recent VA medical reports 
and granted a 30 percent rating under Diagnostic Codes 9204-
9411 from June 14, 1994.  Neither the rating decision nor the 
April 1995 supplemental statement of the case explained 
clearly the choice of the effective date for increase.

The record was supplemented with various lay statements 
supporting the veteran.  The record shows that VA 
hospitalized him for several days in April 1995 and that the 
principal diagnoses on Axis I were paranoid type 
schizophrenia versus schizoaffective disorder and PTSD.  On 
Axis V the current GAF rating was 30 and a 60 rating was 
reported as the highest GAF in the past year.  The record 
showed that he had run out of medication that caused a return 
of insomnia and that he had other issues that caused a return 
of command hallucinations.  He reported interpersonal 
problems related to anger and having auditory hallucinations 
when depressed.  His mental status initially and at discharge 
was similar to previously reported hospitalization findings.

The record was supplemented with contemporaneous VA 
outpatient reports and other lay statements.  In addition, 
the veteran was hospitalized from early August to September 
1995 after an increase in depression as an outpatient and an 
increase in auditory hallucinations.  According to the VA 
hospital record, he had been deteriorating for several weeks 
but did not wish to be hospitalized because of his son's 
visit.  During this admission a trial electroconvulsive 
therapy was discussed.  He agreed to it and felt that he had 
positive results from it.  The summary report shows the 
principal diagnoses on Axis I were schizoaffective disorder, 
depressed and PTSD.  On Axis V the current GAF rating was 30.

Early in 1996 a VA clinical psychologist wrote that during 
the inpatient stay early in 1995 the veteran's PTSD 
assessment indicated that he experienced severe-extreme PTSD; 
however, his outpatient involvement had been extremely 
limited in large part due to his remote location.  It was 
noted that in contacts during recent inpatient psychiatric 
admissions he continued to experience significant 
difficulties with his PTSD and PTSD-related symptoms.  

It was reported that the current symptom status was not 
expected to improve until he was able to participate in 
regular individual and/or group therapy.  In summary, it was 
noted that he appeared to show some improvement in the 
inpatient PTSD program, but that he continued to experience 
severe-extreme PTSD.

The veteran testified on rehearing in early 1996 that his 
PTSD had flared and that he was not doing anything.  He said 
he had been a roofer but he applied for SSA because he could 
not emotionally and mentally handle the work and also had a 
back problem.  He said the SSA considered his mental and 
physical problems.  He said he had tried to get a job but 
could not concentrate enough to keep one.  He recalled that, 
in essence, he thought he had a job at a video store but felt 
he was seen on one of his depressed days and was not offered 
a job.  The veteran said he was currently a patient at a VA 
hospital.  

The report of the veteran's brief VA hospitalization in 
February 1996 shows the principal diagnosis was PTSD, 
chronic, severe, incapacitating and schizoaffective disorder.  
The GAF ratings reported were 40 current and 50 the highest 
for the past year.  The report shows that the veteran 
requested admission for suicidal ideas and panic.  It was 
reported that he said that he felt like driving off the road 
secondary to his multiple negative feelings and chronic, 
severe PTSD symptoms.  

The RO in May 1996 reviewed this evidence and granted a 50 
percent disability rating for chronic undifferentiated 
schizophrenic reaction with PTSD from June 14, 1994.  

The RO received additional VA outpatient records that 
included a May 10, 1996 clinical record entry wherein a 
clinician expressed the feeling that the veteran was 100 
percent disabled.  An outreach program social worker early in 
1997 reported PTSD and depression in the veteran's 
assessment, a current GAF rating of 41 and 50 the highest GAF 
rating for the past year.  The clinician said that the 
veteran had significant debilitating symptoms that caused 
extreme anxiety, isolating behavior, limited social 
interaction and inability to maintain employment.  

A subsequent report later in 1997 the clinician noted that 
the veteran's last attempt at employment, in 1995 at a local 
video store, ended because he was unable to concentrate and 
make decisions which caused significant anxiety, exacerbated 
auditory hallucinations and resulted in deeper depression.  

The veteran submitted an application to VA for an individual 
unemployability rating wherein he reported that he last 
worked in June 1991 as a roofer, when he became too disabled 
to work.  He said that his PTSD kept him from working and 
that he had real problems getting along with other people.  
He added additional testimony at a RO hearing late in 1997.  
This was followed by a VA examination in 1997 that found 
schizoaffective disorder with a separate but overlapping 
diagnosis of chronic PTSD.  The examiner felt the veteran 
warranted a GAF rating of 5, as he appeared to have worsened 
since the last examination.  

The RO in April 1998 reviewed this evidence when it granted a 
100 percent schedular rating from May 10, 1996 for chronic 
undifferentiated schizophrenia with PTSD.  The hearing 
officer found that a factually ascertainable increase in 
disability occurred in May 1996 when a treating physician 
felt the veteran was totally disabled.  The veteran disagreed 
and sought an effective date in 1994 when he recalled having 
requested an increase for his psychiatric disability.  At an 
RO hearing late in 1999, he recalled the extent of his 
psychiatric disability since he worked in 1991 and his 
attempt to work in 1995. 


General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).

Under the General Rating Formula for Psychoneurotic 
Disorders, 38 C.F.R. § 4.132, Diagnostic Code 9411 (PTSD); in 
effect prior to November 7, 1996 provided a 10 percent 
evaluation where there was mild impairment of social and 
industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

Under the General Rating Formula for Psychotic Disorders, 
38 C.F.R. § 4.132, Diagnostic Code 9204 (Schizophrenia, 
undifferentiated type) in effect prior to November 7, 1996, a 
10 percent evaluation was assigned upon a showing of mild 
impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned upon a showing of definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent evaluation 
was assigned for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on 
direct service connection will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A § 5110; 38 C.F.R. § 3.400(b)(2).



The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under-evaluate the emotionally 
sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs 
initiative or at the request of the claimant and the payment 
of retroactive benefits from the date of the report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including ant relevant records adequately 
identified by the veteran as well as authorized by him to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the issue at 
hand.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
38 U.S.C.A. § 5103A(d)).



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 20000, Pub. L. No 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth  above, the law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so, particularly during two hearings at the RO.

Thus, the Board is of the opinion that there is sufficient 
medical evidence on file to allow for a determination on the 
issue for appellate review.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat., 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A(d)).


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).

Regarding an earlier effective date, the RO in April 1998 
assigned a 100 percent evaluation for the veteran's 
psychiatric disability effective from May 10, 1996.  Upon 
review of the record, the Board finds that the preponderance 
of the evidence is not against the assignment of an earlier 
effective date.  

The basis for the May 1996 effective date that the RO 
selected is readily apparent from the record.  However, upon 
review of the record, the Board concludes that the date of 
claim for increase in April 1992 is the pertinent date for 
the effective date of the increase to 100 percent.  See Hazan 
v. Gober, 10 Vet. App. 511 (1997) and Swanson v. West, 12 
Vet. App. 442 (1999).  

It is pertinent to observe that the veteran did not appeal 
the decision in 1987, wherein the RO continued a 10 percent 
rating, and that decision is final.  There was no 
correspondence that may reasonably be construed as an 
informal claim for increase prior to a formal application in 
1992.  Therefore, the final disallowance is significant for 
purposes of determining the appropriate effective date of 
increased compensation subsequently granted.  38 C.F.R. 
§§ 3.400, 3.400(o).

The veteran's claim for increase, which the RO denied in 
1992, was appealed to the Board 1993.  At that time there was 
other evidence relevant to a recently filed claim for service 
connection for PTSD, some of it being before the RO when the 
claim for increase was decided in 1992.  When the RO granted 
service connection for PTSD in 1994, there was no 
determination of the effective date.  However, the RO 
recognized the service-connected psychiatric disability then 
included PTSD and a psychotic component when it continued the 
10 percent rating in 1994, which was after the veteran 
perfected his appeal in the claim for increase.  

The Board believes that the combined manifestations from the 
PTSD and psychotic components should be considered for the 
entire period of the claim for increase since it is 
reasonable to find that the claim for increase included an 
informal claim for PTSD.  There was VA outpatient treatment 
evidence in 1992 that mentioned PTSD, and a claim for service 
connection was made formally in early 1993.  Thus the Board 
believes it would be reasonable in view of the evidence and 
applicable regulations to consider an effective date for 
service connection of PTSD that coincided with the date of 
claim for increase in July 1992.  38 C.F.R. §§ 3.155, 3.157, 
3.400(b), 4.14.  

In summary, the veteran's July 1992 communication to the RO 
was a claim for increase that was continuously prosecuted.  
Additional VA, SSA and private treatment records were 
submitted and provided the basis for the RO determination in 
April 1998 to grant a 100 percent rating from May 10, 1996, 
the date corresponding to VA clinician's opinion regarding 
the severity of the veteran's psychiatric disability.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2000), which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later 
date when it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  

In Swanson it was once again stated that consideration must 
be given to all the evidence of record, including that which 
predated a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability. 
Thus, 38 C.F.R. § 3.400(o)(2) reasonably interpreted requires 
a review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in 1992 or, if not then, when such 
increase could be ascertained.  In summary, the date of claim 
or date entitlement arose controls unless such increase is 
ascertained within the year prior to the date of claim.  Here 
the relevant evidence coincides with the date of claim in 
1992, but not earlier.  Thus the determination is whether 
that date or a later date is determinative for the increase 
to 100 percent.  

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  
However, the previous criteria are being applied since the 
period prior to the effective date of the changed regulation 
is relevant and, in any event, retroactive application would 
not be in accord with the law or regulations by which the 
Board is bound in its decisions.  38 U.S.C.A. §§ 5110(g); 
38 C.F.R. §§  3.114, 3.400(p); Cf. DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.  
The Board observes that the previously relied on rating 
criteria did not contain bright lines of demarcation between 
the several incremental levels of disability.  The adjectival 
terms used in describing each level of impairment for the 
most part did not have clearly identified symptoms 
corresponding to "severe" or "considerable" impairment in 
this regard.  

The Board observes that in 1992 the veteran's psychiatric 
disability was rated under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9204 that graded several levels of 
impairment, including 50 percent, 70 percent and 100 percent, 
based on the presence of psychotic symptom combinations that 
correspond to a designated level of social and industrial 
impairment for each incremental level of disability.  


For psychoneurotic disorders, a 100 percent evaluation was 
assigned where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  Each of the criteria for the 100 percent rating 
is an independent basis for the rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

The Board notes that the veteran reported he was employed 
until 1991, apparently working the equivalent of full-time 
work as a roofer.  He reported to VA examiners that he had 
problems with his back and a psychiatric disorder and the SSA 
records confirm that his back disability supported a period 
of disability in the 1980's.  However, SSA records show that 
a second period of disability began in July 1992 on account 
of a psychiatric disorder and, according to a psychiatric 
evaluation, that marked restrictions were evident from at 
least early 1993.   

The SSA record supplemented the VA treatment record, which 
served as the predominant source of pertinent information in 
the time period relevant to this appeal.  In summary, the VA 
reports in 1992 showed GAF ratings of 50 and 60, but a marked 
deterioration in the GAF rating to 10 resulted from 
reexaminations in 1994.  In the interim the veteran was 
hospitalized in 1993 and 1994 for psychiatric manifestations 
and his GAF rating was no better than 45.  Thereafter, in 
1995, he had several periods of VA hospitalization that 
showed GAF ratings from 30 to 60.   A VA clinical 
psychologist characterized the inpatient PTSD symptoms as 
severe to extreme and during subsequent hospitalization in 
1996 his PTSD was considered severe and incapacitating.  

A GAF rating of 50 confirmed seriously impacting psychiatric 
symptoms in the context of personal life and employment.  The 
lower GAF ratings of 30 and 10 for present functioning are 
indicative of deterioration in his mental health status.  

Again, after VA hospitalization in 1995 and 1996 the GAF 
rating reflected seriously impacting psychiatric symptoms.  
The psychiatric disability was described as severe in the 
various elaborations of symptoms, which are not recounted 
here in detail, and a GAF score of 30, for example, confirmed 
an inability to function in all areas including work.  
Regarding the GAF rating scheme see, for example, the 
references in Baker v. West, 11 Vet. App. 163 (1998), Richard 
v. Brown, 9 Vet. App. 266 (1996), Cathell v. Brown, 8 Vet. 
App. 539 (1996) and Carpenter v. Brown, 8 Vet. App. 240 
(1995).

This evidence does show some variability as to the level of 
the disability when the GAF ratings are reviewed in 
connection with the veteran's presentation during 
hospitalization and on examination.  However, there does not 
appear to be a reasonably based skepticism in the minds of 
clinicians regarding the severity of his psychiatric 
manifestations or a compensation motive for his admissions.  

The SSA deemed the veteran unemployable from July 1992 and, 
according to the record subsequently assembled, he did seek 
employment later but was not successful.  It is obvious from 
the SSA records and VA reports, viewed liberally, that there 
was a poor prognosis for work in view of his severe emotional 
pathology.  The SSA assessment is similar to the VA 
assessments in 1994 and 1996 and SSA granted the period of 
disability in 1992 based on an assessment of his psychiatric 
disability.  Therefore the Board believes this evidence, 
viewed objectively, shows an ascertainable increase to 100 
percent disability prior to May 1996.

The record contains contemporaneous evidence of an 
ascertainable increase in view of the clinical assessments 
made on various occasions beginning in 1992.  The evidence 
need not be undebatable evidence, but it must reasonably 
support a 100 percent evaluation under the rating formula for 
psychiatric disorders as it existed.  In essence, considering 
the PTSD and psychotic manifestations collectively from 1992, 
the Board believes there is ample evidence to conclude that 
such manifestations were present to the extent that gainful 
employment was prevented.  

Thus, in view of the evidence, the Board concludes an 
increase to the 100 percent level was ascertainable from the 
date of claim for increase in 1992.  

The record shows that the veteran received several 
comprehensive VA psychiatric evaluations and there is 
evidence of ongoing outpatient treatment and inpatient 
observation.  Historically, he has not had gainful employment 
since 1991 and the SSA found him totally disabled on account 
of his psychiatric disability effective from mid 1992.  The 
information on file from SSA shows the veteran's psychiatric 
disability was obviously a significant factor in that 
determination.  There does not appear to be at this time a 
complicating factor in this case of a coexisting totally 
disabling psychiatric disorder or physical disorder that is 
not service-connected.

The probative evidence from 1992 shows that the veteran has 
not been gainfully employed for any significant period during 
the course of this appeal.  The VA, SSA and private reports 
for disability assessment purposes are comprehensive and 
viewed collectively describe total occupational impairment 
linked to the service-connected psychiatric disability since 
1992.  In evaluating the disability in the framework in 
effect prior to the November 1996 changes, the Board must 
observe that the veteran was not employed gainfully and that 
the predominant disability appeared to be PTSD and psychosis.  

The rating criteria do not demand a mechanical application 
and construed liberally would appear to support a 100 percent 
schedular rating on the basis of an inability to obtain or 
retain employment.  There is no persuasive evidence that the 
service-connected psychiatric disability alone was not 
totally disabling.  The fact of coexisting back disorder 
impairment is not overlooked, but clearly since 1992, there 
is no appreciable evidence that the psychosis and PTSD 
manifestations would have allowed the veteran to work.  The 
VA examiner twice in 1994 was careful to evaluate the overall 
psychiatric disability picture and the GAF of 10 is evidence 
in support of the conclusion that the veteran was unable to 
work primarily on account of psychiatric symptoms. 

Overall, the veteran appears to have been unable to maintain 
more than minimal relationships and total impairment of 
social and industrial adaptability does appear to have been 
demonstrated in view of the comprehensive psychiatric 
evaluations that have described an essentially consistent 
presentation.  These reports are given great probative weight 
in assessing the level of impairment, as they are the 
products of medical professionals in the field of psychiatry.  
Such disablement is clearly shown to have persisted since 
1992 in view of the veteran's symptoms as they impair ability 
to establish and maintain effective relationships.  

The GAF rating, overall, reflects marked impairment and 
impairment of thought processes or behavior that would 
produce total occupational or social impairment has been 
observed since 1992.  The 100 percent evaluation appears to 
be the appropriate evaluation for the service-connected 
psychiatric disability effective from the date of the 
veteran's claim for increase; namely, July 23, 1992.  There 
is a well-documented presentation of persistent symptoms over 
the time relevant to this appeal.  The presence of such 
symptoms on comprehensive psychiatric examinations the 
veteran has received are relied upon by the Board for the 
decision in favor of the maximum rating of 100 percent 
effective from July 23, 1992.  Mittleider v. West, 11 Vet. 
App. 181 (1998). 


ORDER

Entitlement to an effective date for a 100 percent rating for 
chronic undifferentiated schizophrenia with PTSD retroactive 
to July 23, 1992, have been met, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

